Citation Nr: 0828828	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  07-13 957	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected hypertension. 

2.  Entitlement to an initial compensable rating for service-
connected rhinitis medicamentosa. 



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1988 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for 
hypertension and rhinitis medicamentosa, assigning each 
disability a non-compensable evaluation.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review. 

The Board notes that the veteran claims that his service-
connected rhinitis medicamentosa has resulted in a snoring 
problem.  The issue of possible entitlement to service 
connection for sleep apnea as secondary to service-connected 
rhinitis medicamentosa has not been considered by the RO, 
however.  That issue is therefore referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's hypertension requires continuous medication 
for control; the medical evidence of record shows that 
diastolic pressure readings never exceeded 105, and systolic 
pressure readings never exceeded 156.

3.  The veteran's rhinitis medicamentosa is without polyps, 
and is not productive of greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 10 percent disability rating, but not greater, 
for hypertension have been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.104, Diagnostic Code 7101 (2007). 

2.  The criteria for a compensable rating for rhinitis 
medicamentosa have not met been.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.97, 
Diagnostic Code 6522 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in December 2006 in this case, the RO sent 
the veteran a letter, dated in June 2006, which satisfied the 
duty to notify provisions.  In March 2007, the veteran 
submitted an NOD with the initial disability rating assigned, 
triggering the notice obligations set forth in sections 
7105(d) and 5103A of the statute.  The RO then fulfilled 
these notice obligations by issuing an April 2007 statement 
of the case (SOC) and May 2007 supplemental statement of the 
case.  These documents informed the veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  
Subsequently, the veteran did not indicate that he had 
additional information or evidence to provide in support of 
his appeal of the initial disability rating.  38 U.S.C.A. 
§ 5103A.  Accordingly, the Board concludes that the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and private treatment records are on file.  
The veteran has at no time referred to records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
VA has not obtained on his behalf.  Although both the 
December 2006 rating decision and the April 2007 SOC state 
that the veteran provided an incomplete authorization form, 
such that private treatment records from Trinity Marsh 
Medical Clinic could not be obtained, these records, dated 
from September 2000 to December 2004 are in the veteran's 
claims file.  In fact, the April 2007 SOC lists treatment 
reports from the Trinity Marsh Medical Clinic, dated from 
September 2000 to December 2004 in the list of evidence 
reviewed.  Thus, as noted above, the veteran has not informed 
the RO that he has any additional information or evidence to 
provide in support of his appeal of the initial disability 
rating.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the veteran a VA examination in 
October 2006 for his hypertension and in November 2006 for 
his rhinitis medicamentosa.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

I.  Hypertension

Hypertensive vascular disease or hypertension is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  Under 
this provision, a 10 percent rating is warranted when 
diastolic pressure is predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is assigned when diastolic pressure is predominantly 
120 or more; and 60 percent when diastolic pressure is 
predominantly 130 or more.

In considering the law and regulations as set forth above, 
the Board concludes that the veteran is entitled to a 
compensable rating for his service-connected hypertension.  
In this regard, private medical records show that the veteran 
has been taking hypertensive medications on a continuous 
basis since 2002.  A November 2002 treatment note reports 
that the veteran was taking Altace.  In May 2003, he was 
prescribed Triamterene HCTZ.  Hydrochlorothiazide was 
prescribed in November 2003, and Lisinopril was prescribed in 
June 2004.  At his October 2006 VA examination, the veteran 
reported taking Losartan.  It is also documented that the 
veteran had diastolic blood pressure readings of 100 or more 
while taking his medications.  In January 2003, the veteran 
had diastolic blood pressure readings of 100.  In November 
2002, the veteran's wife, who is a nurse, reported that she 
had taken the veteran's blood pressure, which had a diastolic 
reading of 110.  The veteran also had a diastolic reading of 
100 in April 2004.  Therefore, a 10 percent evaluation is 
warranted for hypertension under Diagnostic Code 7101 for the 
entire appeals period.  See Fenderson.  However, there is no 
basis for a 20 percent or higher evaluation.

Of the numerous diastolic pressure readings documented in the 
veteran's private medical records, the highest reading was 
105 noted in August 2002.  No diastolic pressure reading 
documented in the veteran's private medical records was ever 
over 105, although the veteran's wife did report that his 
diastolic pressure reading was 110 when she took his blood 
pressure in November 2002.  Nonetheless, the diastolic 
readings are not predominantly 110 or above.  Of the systolic 
pressure readings, the highest reading was 156, also in 
August 2002.  None of the systolic readings during the claims 
period reached as high as 200.  Indeed, when he was most 
recently examined by VA in October 2006, the veteran's blood 
pressure was 128/78.

In other words, there is simply no basis upon which to assign 
a disability rating greater than 10 percent for the veteran's 
hypertension.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Additionally, the record contains no evidence showing the 
veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

II.  Rhinisitis medicamentosa

The veteran's rhinitis has been assigned a noncompensable 
disability rating pursuant to Diagnostic Code 6522.  Allergic 
or vasomotor rhinitis without polyps, but with greater than 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Allergic or 
vasomotor rhinitis with polyps warrants a 30 percent rating.  
Id.

In considering the law and regulations as set forth above, 
the Board concludes that the veteran is not entitled to an 
initial compensable rating for his service-connected rhinitis 
medicamentosa.  At the November 2006 VA examination, the 
examiner reported that the veteran's nose revealed some 
swelling involving the middle and inferior turbinates.  The 
examiner also stated that there was no mucopus or nasal 
polyps present, and that there was approximately 30 percent 
nasal obstruction present on each side, primarily due to 
enlargement of the inferior turbinates.  The examiner noted 
that there was also some drying present involving the nasal 
mucosa on both sides.  The examiner concluded that there was 
no evidence of acute or chronic sinusitis and that the 
veteran's current nasal problems are under reasonable control 
with Singulair.  Therefore, because the medical evidence of 
record does not indicate the presence of any polyps or nasal 
obstruction of 50 percent on each side, or 100 percent on one 
side, an initial compensable rating for rhinitis 
medicamentosa is not warranted. 

The Board does observe the veteran's contention in his May 
2007 statement that the level of nasal obstruction documented 
at the November 2006 VA examination was on "a good day" for 
him, and that on most days, he has one passage completely 
obstructed.  However, in this case, there is no evidence 
beyond the contentions of the veteran that his rhinitis 
medicamentosa is usually worse than it was at his November 
2006 VA examination.  Cf. Caffrey, 6 Vet. App. 377, 381 
(1994) (appellant presented a letter from his rehabilitation 
counselor suggesting that the appellant's condition had 
become worse, and also presented a private examination 
report, prepared during the pendency of the appeal which also 
suggested that the appellant's condition was more severe than 
his rating indicated.  Thus, the appellant had presented 
evidence indicating both that there had been a material 
change in his condition and that his current rating was 
insufficient).  Because the veteran in this case has not 
presented any medical evidence indicating that there has been 
a material change in his disability or that the current 
rating may be incorrect, the Board finds that a compensable 
rating is not warranted.  

Additionally, the record contains no evidence showing the 
veteran was entitled to a compensable rating at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  Fenderson, 12 Vet. App. at 126.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected hypertension 
or rhinitis medicamentosa has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable disability rating of 10 
percent, but no higher, for hypertension is granted, subject 
to the regulations governing the award of monetary benefits.

Entitlement to an initial compensable disability rating for 
rhinitis medicamentosa is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


